DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 07/23/2020.
Claims 4, 6, 7, 10, 14 are cancelled.
Claims 1, 2, 3, 5, 8, 9, 12, 11, 13, and 15 are amended.
Claims 1, 2, 3, 5, 8, 9, 11, 12, 13, 15, 16 are presented for examination.




Action is Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Specification
The abstract of the specification was objected to; however, the Applicant has amended the abstract in order to overcome the objection. The objection is withdrawn.


Claim Rejections - 35 USC § 103
The arguments are persuasive; however, the amendments have introduced rejections under 35 USC 112 b because the structure for various “means for” claim language is not disclosed in the specification. See below.

End Response to Arguments


Interpretation under - 35 USC § 112
Claim 1
a) “…Digital base data collector means… comprising:
i. existing water model data;
ii. digital terrain data;
iii. surface water data; and
iv. water measurement data…”

Instant Specification at page 5: “… the present invention collects… various base data/inputs for modeling… which are hosted remotely and accessed over the network…”

Therefore the “base data collector means” is disclosed to be a network.

Instant Specification at Pages 6 – 9:

Digital Terrain Data is discloses as being digital elevation model (DEM) data which is acquired from the United States Geological Survey. The data is produced by USGS in the National 

While this describes what the digital terrain data is and the organization (USGS) which collected it. This does not disclose any structure, material or act which is the means used by the USGA to collect this data.


Surface Water Data is disclosed as being acquired from sources such as the National Hydrography Dataset Plus (NHDPlus) built by the U.S. Environmental Protection Agency (EPA) with assistance from USGS where a COMID is assigned to each segment of stream.

While this describes the organization which collected the data and discloses that the data can be acquired from them, this does not disclose any structure, material or act which is the mean used by that organization to collect this data.


Existing Water Model Data is disclosed as being the National Water Model (NWM) which is a hydrologic model developed by the National Weather Services that simulates the observed and forecast streamflow in the United States.


Therefore the “collector means” is understood to include:
The National Land Cover Database (NLCD) collected through the cooperative project conducted by the Multi-Resolution Land Characteristic (MRLC) consortium which provides landsat-based, 30-meter resolution, land cover database for the U.S to provide spatial reference and descriptive data for characteristics of the land surface which provides digital terrain data.


b) elevation determination means comprising:
i. feature determination means…
ii. terrain elevation means…
iii. barometric means…
iv. structure elevation means…
v. on-demand service means…


page 14 states: “… run feature to line tool to covert the polygon to a line feature class. This line defines the boundary between the TIM surfaces…”

page 2 states: “… another objective of the present invention is to acquire indoor or outdoor elevations through acquisition, user input, analytical process, or barometric measurement…”



page 6 states: “… Institutions around the world produce terrain data. For the United States, USGS produces National Elevation Dataset (NED.) National Elevation Dataset consists of high precision ground surface elevation data for the United States… the present invention also produces its own terrain data based on data inputs such as contour maps, LiDAR, remote sensing data, or existing terrain data…”

page 16 states: “… direct measurement by a water monitor is another way to determine and develop water surface elevation. Gauges operated by various institutions such as NOAA and USGS provide valuable data. With a known water surface elevation at a gauged location, the present invention then develops a water surface that covers a larger area in vicinity of the gauge…”

Page 19: “… in this process, the present invention considers of the (bare earth) elevation of the location. This is the “base” First Impacting Frequency that can be consistently determined and compared for any location… but does not factor in structure elevation…”

Page 20: “… Elevation for a structure can be determined by bringing in structure characteristics at that location, such as Lowest Structure Elevation (a.k.a. lowest floor elevation… for example, an apartment owner on the 15th floor of an apartment building can simply define his or her “first impacting flood event” as when water touches that floor…”

Therefore merely user input

Page 39: “… the present invention determines elevation OUTSIDE a structure though various means including traditional measurement in the field, through a mobile device equipped with a barometer, through analysis based on image analysis, querying various digital elevation datasets, querying and process LiDAR data, querying existing datasets, etc. The present invention determines elevation INSIDE a structure through various means including traditional surveying, querying and/or analyzing existing databases of building characteristics, image analysis, using a barometric device, or acquiring from a data source… the present invention prefers using a device, such as a mobile phone, on-site for obtaining elevation characteristics. This device is equipped with sensor or sensors capable of measuring… barometric pressure…”

The only physical device disclosed in a “mobile device” such as “a mobile phone” which has barometric sensors.

The on-demand service appears to mean a database query.

This also indicates that such means are “traditional” which is an indication that this limitation is well-known in the art.


c) a water flow means

	page 10 states: “… the present invention obtains or calculates water flows by various methods including acquiring or deriving from gauge measurements; estimating… obtaining from  historical highwater marks … obtaining from satellite imagery… randomly generating from sampling methods… the present invention accesses, acquires, and processes information associated with gauge measurements to estimate water flow…”

Therefore a water flow means may be a gauge or satellite.

d) a water surface elevation means

page 12 states: “… water surface elevation is one of the most important aspects of modeled water events. The present invention uses various combinations of hardware and software for this purpose. For example, ESRI’s ArcGIS software running on Microsoft Operating System, a popular choice among partitioners, is the current preferred combination…”

Therefore a water surface elevation means is ESRI’s ArcGIS software and the Applicant indicates this is known in the art.

e) a water model digitizer means

Page 39 states: “… information including digitization on screen…”
page 43 states: “… digitization of coordinated features (point, line, polygon, or other entities) on screen…”

Because this is disclosed as an “on screen” digitization the digitizer means is a computer.

f) Impacting events means

Page 18 states: “… various methods, algorithms, and techniques, precisely or approximately for various purpose. For example, for determining a First Impacting Event… In general, the more frequencies are modeled, the better the estimate of First Impacting Event…”

Therefore the means of determining impacting events are algorithms and techniques that approximate; however, this does NOT disclose any structure that could perform this function.

B. a water event model transformation means for transforming water event models into consumable forms and formats comprising an analog to digital transformer means

Page 16 states: “… the present invention transforms these “raw forms” and formats for various consumption purposes, e.g., for human, for machines, or both. The present invention uses various 

Therefore the transformation means is ArcGIS software.

C. a water event product and analytical means for producing tools, analyzing and displaying water events comprising:
i. threshold event module…
ii. historical inundation means…
iii. a rating curve module…
iv. a risk and premium calculator module…

There does not appear to be a particular algorithm disclosed for this.


Claim 5. “… a virtual perimeter means for defining an impacted area…” and “…a target selector means…” and “… notification means for sending warning and alerts…” and “… dynamic event-driven means for selecting, locating, identifying and tracking assets…”

A search of the specification shows that while the specification repeats the above element the specification does not provide any specific structure nor does it provide any specific algorithm for accomplishing the claimed means. Software requires both a structure and algorithm to be disclosed in the specification.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 5, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “f) Impacting events means” and “a water event product and analytical means for producing tools, analyzing and displaying water events comprising:
i. threshold event module…
ii. historical inundation means…
iii. a rating curve module…
iv. a risk and premium calculator module…”

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Page 18 states: “… various methods, algorithms, and techniques, precisely or approximately for various purpose. For example, for determining a First Impacting Event… In general, the more frequencies are modeled, the better the estimate of First Impacting Event…”

Therefore the means of determining impacting events are algorithms and techniques that approximate; however, this does NOT disclose any structure that could perform this function. While the structure could be a computer the specification does not disclose the algorithm. A means plus function claim for software requires both the structure and special algorithm.

Further the specification does not provide the special algorithms for the threshold event module, historical inundation mdeand, rating curve or risk and premium calculator module. These are special algorithms and therefore the structure and algorithm is required to be disclosed. It is not.

Claim 5. “… a virtual perimeter means for defining an impacted area…” and “…a target selector means…” and “… notification means for sending warning and alerts…” and “… dynamic event-driven means for selecting, locating, identifying and tracking assets…”

A search of the specification shows that while the specification repeats the above element the specification does not provide any specific structure nor does it provide any specific algorithm for accomplishing the claimed means. Software requires both a structure and algorithm to be disclosed in the specification.



Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 3, 5, and 8 are rejected due to their dependency from claim 1.




Potentially Allowable Subject Matter
Claims 9, 10 - 13, 15, 16 are potentially allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the limitations of claim 9 are disclosed by the art of record as outlined in the previous Office action none of these references taken either alone or in combination with the prior art of record disclose “modeling a first and last impacting events to determine threshold events” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

The dependent claims 11, 12, 13, 15, and 16 are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN S COOK/Primary Examiner, Art Unit 2127